JOHN W. HUBER, United States Attorney (#7226)
ARTHUR J. EWENCZYK, Special Assistant United States Attorney (NY #5263785)
LESLIE A. GOEMAAT, Special Assistant United States Attorney (MA #676695)
RICHARD M. ROLWING, Special Assistant United States Attorney (OH #0062368)
JOHN E. SULLIVAN, Senior Litigation Counsel, Tax Division (WI #1018849)
Attorneys for the United States of America
111 South Main Street, #1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682
Email: arthur.j.ewenczyk@usdoj.gov
       leslie.a.goemaat@usdoj.gov
       richard.m.rolwing@usdoj.gov
       john.e.sullivan@usdoj.gov
________________________________________________________________________

                        IN THE UNITED STATES DISTRICT COURT

                    DISTRICT OF UTAH, CENTRAL DIVISION
________________________________________________________________________

UNITED STATES OF AMERICA,                  :        Case No. 2:18-CR-365-JNP-BCW

                      Plaintiff,           :
                                                    GOVERNMENT’S MOTION FOR
       v.                                  :        RECIPROCAL DISCOVERY, PRE-TRIAL
                                                    JENCKS PRODUCTION, AND EXHIBITS
LEV ASLAN DERMEN,                          :        RELATED TO THE UNOPPOSED RULE
  a/k/a Levon Termendzhyan,                         15 DEPOSITION OF SEZGIN BARAN
                                           :        KORKMAZ
                      Defendant.
                                           :
                                                    District Judge Jill N. Parrish
                                           :        Magistrate Judge Brooke C. Wells



       The United States hereby moves this Court to order the Defendant to provide reciprocal

discovery, pursuant to Rule 16 and DUCrimR 16-1(c), and witness statements, pursuant to Rule

26.2 and DUCrimR 16-1(e), by August 12, 2019.

       The United States has requested reciprocal discovery in each of the seventeen discovery

letters accompanying the seventeen discovery productions in this case. To date, the United States


                                                1
has received no reciprocal discovery. Additionally, while the United States produced 1501

exhibits on the original July 3, 2019 exhibit exchange deadline, Defendant Dermen provided no

exhibits on or after the original July 3, 2019 exhibit deadline.

       By providing Rule 16 discovery without requiring a specific request from the defense, the

United States invokes a reciprocal obligation on the Defendants under DUCrimR 16-1(c), which

states that the Defendants must allow the government to inspect and to copy the following, as

further defined in Rule 16 of the Federal Rules of Criminal Procedure:

               a.      Documents and tangible objects the defendants intends to introduce as
                       evidence at trial;

               b.      Reports of examinations and tests the defendants intend to introduce at
                       trial or that were prepared by a witness whom the defendants intends to
                       call at trial; and

               c.      A written summary of the testimony of any expert the defendants intends
                       to use a trial under Federal Rules of Evidence 702, 703 and 705.

       The United States requests that the Defendant provide to the government by August 12,

2019, copies of the material referenced in this paragraph.1 Further, the United States requests

continuing compliance with the reciprocal discovery following the initial disclosure. The United

States also hereby requests all written and recorded statements by any witness other than the

defendant whom the defendant intends to call at trial, by deposition, or at a hearing covered by

the Jencks Act or Rule 26.2 of the Federal Rules of Criminal Procedure.




1
  Other cases in this District appear to have ordered reciprocal discovery well in advance of the
14-day deadline of DUCrimR 16-1(c). See e.g. United States v. Hoang, 17-CR-444-JNP-PMW
ECF 91 (ordering first production of reciprocal discovery to the government on 7/15/2019, more
than three months prior to trial date, with reciprocal discovery to be completed by 9/28/2019, one
month prior to trial, and ordering that “[f]ailure of the defendant to meet the discovery
production deadlines will preclude use and admissibility of any such material at trial.”).

                                                  2
        Pursuant to Rule DUCrimR 16-1(e), “[w]here the government agrees, under an open-file

policy or otherwise, to provide pretrial discovery of witness statements, or where the court orders

production of grand jury materials or witness statements in accordance with 18 U.S.C. § 3500 et

seq., and Fed. R. Crim. P. 26.2, the defendant must provide reciprocal pretrial discovery of

witness statements to the government.”

       Pursuant to the Court’s Trial Order, ECF 256, the United States produced the majority of

its Jencks-type material by June 3, 2019. The remainder of the United States “high concern”

Jencks-type material was produced on July 9, 2019, twenty days prior to the July 29, 2019 trial

date. The United States is making continued productions of all Jencks-type material created or

obtained during trial preparation. The United States voluntarily agreed to produce Jencks-type

material eight weeks in advance of the first trial date, now fourteen weeks in advance of the

current trial date, in order to streamline defense counsel’s trial preparation and avoid undue delay

at trial. See ECF 256. The United States requests that this Court similarly order defense counsel

to produce Jencks-type material by August 12, 2019, four weeks before trial, with continuing

production of Jencks-type material created or obtained during trial preparation. This will allow

the United States to effectively prepare for trial and minimize undue delay resulting from last-

minute and mid-trial production of Jencks.

       This is particularly necessary to allow the United States to properly prepare for the

deposition of defense witness Sezgin Baran Korkmaz at the proposed August 19, 2019

deposition. Rule 26.2 of the Federal Rules of Criminal Procedure requires that “[a]fter a witness

other than the defendant has testified on direct examination, the court, on motion of a party who

did not call the witness, must order an attorney for the government or the defendant and the

defendant's attorney to produce, for the examination and use of the moving party, any statement

                                                 3
of the witness that is in their possession and that relates to the subject matter of the witness's

testimony.”

       Based on the investigation, the United States has cause to believe that Defendant Dermen

and Sezgin Baran Korkmaz were in regular contact for many years, likely by text message and

email, and thus Defendant Dermen is almost certainly in possession of written communications

of defense witness Sezgin Baran Korkmaz, relevant to his anticipated testimony. The United

States respectfully requests that Defendant Dermen produce such statements no later than August

12, 2019, one week prior to the proposed deposition,2 in order to avoid undue delay during the

Rule 15 deposition of Sezgin Baran Korkmaz.

       Finally, the United States respectfully requests this Court order Defendant Dermen to

produce any exhibits for the August 19, 2019 deposition of Sezgin Baran Korkmaz no later than

August 12, 2019, one week before the deposition.

                                             Conclusion

       For the foregoing reasons, the United States respectfully requests this court order

Defendant Dermen to produce to the United States:

       (1) reciprocal discovery by August 12, 2019, with continuing production during trial

       preparation, pursuant to Fed. R. Crim. P. 16 and DUCrimR 16-1(c);

       (2) all Jencks-type material by August 12, 2019, pursuant to Fed. R. Crim. P. 26.2 and

       DUCrimR 16-1(e); and




2
  The United States provided the Jencks-type statement of Brendan Morrissey on May 31, 2019,
five weeks before the Rule 15 deposition, and provided exhibits for the deposition on June 24,
2019, two weeks prior to the Rule 15 deposition.

                                                   4
(3) exhibits for the August 19, 2019 deposition of Sezgin Baran Korkmaz by August 12,

2019.

Respectfully submitted this 1st of August, 2019.

                                             JOHN W. HUBER
                                             United States Attorney

                                             /s/ Leslie A. Goemaat
                                             LESLIE A. GOEMAAT
                                             ARTHUR J. EWENCZYK
                                             RICHARD M. ROLWING
                                             Special Assistant United States Attorneys
                                             JOHN E. SULLIVAN
                                             Senior Litigation Counsel




                                        5
                                      Certificate of Service


        I certify that on the 1st of August, 2019, I caused a copy of the foregoing to be filed
through the CM/ECF electronic filing system, thereby providing notice to all parties of record in
this case.



                                                    /s/ Leslie A. Goemaat
                                                    Leslie A. Goemaat
                                                    Special Assistant United States Attorney




                                                6
